DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/15/2021 has been entered.

2.	This Non-Final Office Action is in response to Applicant’s RCE filing on 7/15/2021. Claims 1-20 are currently pending. The earliest effective filing date of the present application is 1/12/2017.

Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the AIA  first to file provisions.

Claim Objections
4.	Claim 20 is objected to because of the following informalities:  incomplete sentence because of missing punctuation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2017/0147540 to McCormick et al. (“McCormick”) in view of U.S. Pat. Pub. No. 2014/0244458 to Saft et al. (“Saft”).

7.	With regards to claims 1, 10, and 11, McCormick disclosed the limitations of,
analyzing the electronic document to determine at least one transaction parameter (See [0041] discussing the trade analyzer program and the information analyzer program determining format, information within, association with other documents, and whether subsequent action is need.); 
creating a template for the electronic document, wherein the template is a structured dataset including the determined at least one transaction parameter (See [0052] discussing the creation of a template file of the unstructured trade document using patterns identified using the locational and/or contextual algorithm and including the data from the document into the template.); 
McCormick is silent on the limitations of,
determining, from the determined at least one transaction parameter included in the structured dataset of the template, whether1 the electronic document meets at least one evidencing requirement, the at least one evidencing requirement includes requirements for one of a type, value, or purpose of a transaction parameter; 
determining at least one optimization parameter based on historical reissuance data including historical reissue requests and corresponding reissue results, when2 it is determined that the electronic document is missing the at least one evidencing requirement; and 
sending an optimized reissuance request based on the determined at least one optimization parameter.
However, Saft teaches at [0021]-[0024], [0033], [0037] that it would have been obvious to one of ordinary skill in the data recognition art to include the ability to determine, from the determined at least one transaction parameter included in the structured dataset of the template, whether the electronic document meets at least one evidencing requirement, the at least one evidencing requirement includes requirements for one of a type, value, or purpose of a transaction parameter (See [0033] discussing the determination of the value-added tax (VAT) receipt meeting conditions like minimum required total purchase price and [0036] discussing the checking if  the minimum purchase as it is recorded in the VAT receipt is suitable based on, e.g., the minimum required total purchase price for the VAT refund.); determine at least one optimization parameter based on historical reissuance data including historical reissue requests and corresponding reissue results (See [0021]-[0024] discussing the storing of previous data in a database for comparison with current data to prevent forgery.), when  it is determined that the electronic document is missing the at least one evidencing requirement (See [0037] discussing the recognition of the system of missing or partial information within the receipt..); and sending an optimized reissuance request based on the determined at least one optimization parameter (See [0037] discussing the request of a corrective action.). 
Therefore, it would have been obvious for one of ordinary skill in the data recognition art before the effective filing date of the claimed invention to have modified the teachings of McCormick to include the ability to determine, from the determined at least one transaction parameter included in the structured dataset of the template, whether the electronic document meets at least one evidencing requirement, the at least one evidencing requirement includes 

8.	With regards to claims 2 and 12, McCormick disclosed the limitations of,
identifying, in the electronic document, at least one key field and at least one value (See [0029] discussing the creation of an electronic file from the detected information in the electronic document. See also [0019] discussing the determination of the fields including description of goods or quantity of goods.); 
creating, based on the electronic document, a structured dataset, wherein the created structured dataset includes the at least one key field and the at least one value (See [0029] discussing the creation of an electronic file from the detected information in the electronic document. Examiner is interpreting the electronic file as a dataset. See also [0019] discussing the determination of the fields including description of goods or quantity of goods.); and 
analyzing the created structured dataset, wherein the at least one transaction parameter is determined based on the analysis (See [0029] discussing the trade executing machine performing an analysis of the electronic file. Examiner is interpreting the electronic file as a dataset.) .

9.	With regards to claims 3 and 13, McCormick disclosed the limitations of,
analyzing the electronic document to determine data in the electronic document (See [0029] discussing the creation of an electronic file from the detected information in the electronic document. Examiner is interpreting the electronic file as a dataset. See also [0019] discussing the determination of the fields including description of goods or quantity of goods.); and 
extracting, based on a predetermined list of key fields, at least a portion of the determined data, wherein the at least a portion of the determined data matches at least one key field of the predetermined list of key fields (See [0005] discussing the identification of .

10.	With regards to claims 4 and 14, McCormick disclosed the limitations of,
performing optical character recognition on the electronic document (See [0029] discussing the use of OCR on the electronic document by the data extractor.).

11.	With regards to claims 5 and 15, McCormick discloses the limitations of,
wherein the electronic document does not meet the at least one evidencing requirement when3 the template does not include at least one required transaction parameter indicated in the at least one evidencing requirement (See [0052]-[0056] discussing the creating of a new template file when a unstructured trade document is not matched to a known template.).

12.	With regards to claims 6 and 16, McCormick disclosed the limitations of,
a time for sending the optimized reissuance request, a maximum number of electronic documents to be reissued with respect to the optimized reissuance request, and a destination (See [0097]-[0098] discussing the updating of shipping information e.g., shipping method, shipping date, and location, using past information to update future purchase orders. The examiner is interpreting location as destination.).
		
13.	With regards to claims 7 and 17, McCormick disclosed the limitations of,
 wherein the at least one optimization parameter is determined based on an intended use of the electronic document (See [0097]-[0098] discussing the updating of shipping information e.g., shipping method, shipping date, and location, using past information to update future shipment purchase orders.).

With regards to claims 8 and 18, McCormick disclosed the limitations of,
evidence for a value-added tax (VAT) reclaim, and evidence for a corporate income tax (CIT) deduction (See [0079] discussing the systems ability to process applied taxes.).

15.	With regards to claims 9 and 19, McCormick disclosed the limitations of,
 wherein the electronic document is an image showing at least one of: an invoice, and a receipt (See [0028] discussing the optical scanning and image capture of the trade document and [0023] listing examples of trade documents e.g., receipts, payment documents, invoices.).

16.	With regards to claim 20, McCormick disclosed the limitations of,
 wherein the optimization parameter includes one of a time, a destination, a number of evidencing documents to be requested per request, or the missing the at least one evidencing requirement to be included in a reissuance request to increases a likelihood of success for the reissued (See [0097]-[0098] discussing the updating of shipping information e.g., shipping method, shipping date, and location, using past information to update future purchase orders. The examiner is interpreting location as destination.)..

Response to Arguments
17.	Applicant’s arguments, see Remarks, filed 7/15/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of McCormick and  Saft ‘458. Examiner also notes that the arguments against McCormick moot as the mapping has changed to better encompass the claimed concept.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This “whether” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim set. See MPEP §2111.04.
        2 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim set. See MPEP §2111.04.
        3 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim set. See MPEP §2111.04.